DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 5/12/2022 in which Applicant lists claims 1-26 and 29-30 as being cancelled, claims 31, 34-36, 38-40, 42-46, 48-49 and 51-55 as being original, claims 28 and 32-33 as being previously presented, claims 27, 37, 41, 47 and 50 as being currently amended. It is interpreted by the examiner that claims 27-28 and 31-55 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
It is noted that although claims 31, 34-36, 38-40, 42-46, 48-49 and 51-55 are labeled “(Original)” they are actually (Previously Presented) and will be treated as such. Additionally, it is noted that although claim 50 is labeled “(Currently Amended)” it should actually be (Withdrawn-Previously Presented), since the amendment set forth on the last line was already previously set forth in the amendment made 12/17/2021, and will be treated as such. However, applicant is reminded that the status identifier of each claim must be included and accurate or the amendment can be held as non-compliant. M.P.E.P. 714 II(C)(A).
Election/Restrictions
At least claim 27 is allowable. The restriction requirement among Groups I-VII, as set forth in the Office action mailed on 10/5/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/5/2021 is withdrawn.  Claims 31 and 34-55, directed to non-elected Groups II-VII are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The amendments to the specification were received on 5/12/2022.  These amendments are accepted. The objections to the drawings cited in the office action mailed 1/5/2022 are hereby withdrawn.
Specification
The amendments to the specification dated 5/12/2022 are accepted. The objections to the specification cited in the office action mailed 1/5/2022 are hereby withdrawn.
Claim Interpretation
It is noted that the claim limitation “variable beam deflection means for switching”, as set forth in at least claim 27, has been reinterpreted in light of the remarks submitted on 5/12/2022. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 27, claim limitation “variable beam deflection means for switching” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means for” coupled with functional language “switching” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 27, and the claims which depend from claim 27, has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “variable beam deflection means 20 is formed from a wavelength-dependent and polarization-dependent dielectric and/or dichroic mirror 24 and a stationary mirror 30” (see at least figure 1 and paragraph [0101] of the specification); or a rotary mirror 22/rotation device/galvanometric scanner (see at least figure 4 and paragraph [0132] of the specification).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
Applicant’s arguments, see pages 44 and 45 of the remarks, filed 5/12/2022, with respect to the rejections set forth under 35 USC 112(a) have been fully considered and are persuasive.  The 112(a) rejections are hereby withdrawn. 
Response to Arguments
Applicant’s arguments, see pages 45-46 of the remarks, filed 5/12/2022, with respect to Wolleschensky et al. (US 2004/0031930 A1) and/or Boehme et al. (US 2016/0131881 A1) not disclosing all of the features of amended claim 27 have been fully considered and are persuasive.  The prior art rejections of the claims are hereby withdrawn. 
Double Patenting
The amendments to the claims dated 5/12/2022 are accepted. The double patenting rejections set forth in the office action mailed 1/5/2022 are hereby withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arthur M. Dresner (24,403) on 5/19/2022.

The application has been amended as follows:
A)	Lines 12 and 13 of claim 27 have been amended to reincorporate the amendments previously set forth in the 12/17/2021 amendments to the same, such that lines 12 and 13 now read:
“a third focusing device for generating a third pupil plane optically conjugate with respect to the first pupil plane;”; and
B)	 Lines 4-6 of claim 50 have been replaced with:
“at least one principal colour splitter for separating at least one of the excitation radiation and manipulation radiation, and wavelength-shifted detection light emanating from a sample;”.

Allowable Subject Matter
Claims 27-28 and 31-55 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/19/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872